—Order and judgment (one paper), Supreme Court, Nassau County (Robert Roberto, J.), entered on or about January 7, 1992, which confirmed an arbitration award denying petitioner’s claim for uninsured/ underinsured motorist benefits, unanimously affirmed, without costs.
A finding that petitioner did not sustain a "serious injury” as defined by Insurance Law § 5102 (d), or, if he did, that he did not show a causal connection between his alleged injuries and the automobile accident in question, and therefore is not entitled to damages under his uninsured motorist endorsement (Matter of Commercial Union Ins. Co. v Ewall, 168 AD2d 247, 249), would not be lacking a rational basis, assuming, in petitioner’s favor, that the arbitration was a compulsory one.
We have reviewed petitioner’s remaining claims and find them to be without merit. Concur — Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Williams, JJ.